Citation Nr: 0507996	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-05 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
to include major depressive and bipolar disorders.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 until August 
1975.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1997 
rating decision of the Winston-Salem, North Carolina Regional 
Office (RO) that, among other things, denied service 
connection for a major depressive disorder.  Service 
connection for a bipolar disorder was denied in a rating 
decision dated in December 2001.  

The Board denied entitlement to service connection for PTSD 
in April 2004.  Therefore, PTSD will not be further 
adjudicated in this determination.  The issue currently for 
appellate consideration was remanded in April 2004 for 
further development. 


FINDINGS OF FACT

1.  Neither a major depressive disorder nor a bipolar 
disorder was diagnosed in service or for more than 10 years 
after discharge from active duty.

2.  The competent clinical evidence is against a finding that 
the veteran's acquired psychiatric disorders are of service 
onset, or are otherwise the result of a disease or injury in 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive 
and bipolar disorders was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 3.102, 3.303, 3.307,  
3. 309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.102 (2004).  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all required notification and development actions have been 
accomplished.  As evidenced by the October 1997 statement of 
the case and the December 2001, August 2003, December 2003 
and September 2004 supplemental statements of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In letters to the veteran dated in April 
2001, April 2003 and May 2004, the RO informed him of what 
the evidence had to show to establish entitlement to service 
connection for psychiatric disability, what medical and other 
evidence the RO needed from him, what information or evidence 
the appellant could provide in support of the claim, and what 
evidence VA would try to obtain for him.  

The April 2003 letter invited him to submit relevant lay and 
medical evidence, and thereby put him on notice to submit 
relevant evidence in his possession.  38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim as evidenced by scheduling him for 
a VA psychiatric examinations in 2001, 2003 and most recently 
in June 2004.  See 38 U.S.C.A. § 5103A(d).  He was scheduled 
for a personal hearing in April 2003, but cancelled the 
request.  

The case was remanded by the Board in October 2002 and April 
2004.  Private medical records have been submitted and made 
available VA clinic notes have been requested and associated 
with the claims folder.  Under these circumstances, the Board 
finds that further assistance would have no reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  The claim is ready to be considered on the 
merits.

Factual background

The veteran's service medical records show no treatment for 
psychiatric complaints or symptoms.  He received a Letter of 
Reprimand in December 1974 for unsatisfactory conduct, was 
noted to have been continually late for duty, and was 
reported to have failed to report for his separation physical 
examination.  

The veteran's commanding officer found that he could not 
conform to Air Force standards, and that discharge seemed to 
be the appropriate step to take.  Service administrative 
documents show that in a July 1975 Commander's Report, it was 
recommended that the veteran be discharged from the Air Force 
under the provisions of AFM 39-10, as he had been identified 
as a minimally productive limited potential airman.  It was 
reported that this finding was manifested by "continually 
having problems and as soon as one is resolved another 
appears."  It was noted that he had received two Article 15s 
since February of that year, one for failure to go to his 
place of duty and another for failure to maintain his hair in 
conformity to Air Force regulation.  

The veteran submitted a statement dated in May 1975 to 
explain the incidents leading to an Article 15 action that 
included an assertion that he was "on medication for my 
nerves."  He related that there were times he had been late 
because he was being treated for insomnia.

Upon examination in July 1975 for separation from service 
when asked about medications he had been give, he wrote 
"valium-back," and checked that he had had nervous trouble 
of some sort.  The clinical examiner on that occasion 
commented that the appellant was nervous over his "39-10 
discharge" and that he had been prescribed Valium for low 
back pain.  

VA outpatient clinical records dating from 1975 show that the 
appellant was seen in October 1986 for complaints unrelated 
to this appeal but requested to see a psychiatrist for 
frequent nightmares.  He said that he thought he was "going 
crazy" and indicated that he was beginning to drink heavily 
and use drugs.  Following evaluation, a diagnosis of ?PTSD 
was rendered.  In July 1989, he again reported a nightmare 
related to incidents in service.  It was recorded that he had 
had multiple emergency room visits for alcohol-related 
injuries.  The assessments were alcohol and psychoactive 
substance dependence, alcoholic hallucinations and a mixed 
personality disorder.  

A VA psychological evaluation dated in January 1997 for PTSD 
purposes noted that it summarized the results of information 
received during a four-session clinical evaluation that 
included a review of available records, three hours of 
psychological testing and a three-hour clinical interview.  
It was found that the veteran's symptoms were clinically 
consistent with a diagnosis of PTSD and that he also met the 
criteria for major depressive disorder, recurrent, as well as 
polysubstance dependence.

The veteran filed a claim for service connection for a 
psychiatric disability in February 1997.

R. D. Smith, RN, of the Duke University Department of 
Psychiatry and Behavioral Sciences wrote in August 1997 that 
the veteran was seen requesting evaluation for inclusion in 
an ongoing research study using Prozac in the treatment of 
PTSD.  A clinical statement from the County of Durham Mental 
Health, Development Disabilities and Substance Abuse Services 
dated in September 1997 indicated that the veteran entered 
treatment in May 1997 to rule out PTSD with underlying 
depression, in addition to alcohol abuse.

N. R. Stahl, M.D., staff psychiatrist at the Durham Center 
wrote in August 2000 that the veteran had been followed by 
him for a number of years for a combination of symptoms 
diagnosed as major depression, PTSD, possible bipolar 
disorder and substance abuse, primarily alcohol.  The PTSD 
was attributed to trauma during the veteran's "service in 
Vietnam when he was an emergency room medicate [sic] in the 
United States Air Force."  In November 2003, the veteran 
noted that these comments might contain a "minor error" in 
that the PTSD was caused during the Vietnam era and not while 
in Vietnam itself.

The veteran underwent a VA compensation and pension 
examination for PTSD purposes in August 2001 and indicated 
that he had been having psychiatric difficulty for 27 years.  
A comprehensive background, social and clinical history was 
recited.  The clinical record was reviewed.  The examiner 
noted that in light of the disparity of opinions and history 
concerning the origin of the alleged traumatic experiences in 
service, another psychological evaluation would help to 
determine the true nature and extent of the veteran's 
symptoms.  Following the results and review of psychological 
testing, diagnoses of mixed substance abuse by history and 
personality disorder were rendered.  

The veteran was afforded a psychiatric examination for mental 
disability other than PTSD in September 2001.  It was noted 
that background information was obtained from review of the 
claims file, clinical interview, the results of psychological 
testing, patient-reported psychosocial history and trauma-
symptoms inventory.  

The examiner reportedly performed a detailed and 
comprehensive assessment upon review of the record, to 
include the veteran's writings and statements.  It was 
reported that nothing was found in the record to corroborate 
treatment for a nervous disorder or insomnia while in the 
military.  It was noted that although the appellant was 
currently claiming that he received Valium in service for a 
nervous disorder, it was shown in the service exit interview 
that he had been prescribed the drug relative to back 
symptoms.  

The examiner related that the record disclosed no evidence 
chronologically of mental health concerns until 1988, when 
the veteran sought treatment for what he described as 
service-related nightmares.  He was noted that what was 
revealing in history obtained at that time was that the 
veteran had used a great deal of LSD while in the military, 
had been using alcohol since high school, had multiple fights 
in high school, and that he had simply walked off many of his 
jobs because he just got tired of them.  It was indicated 
that the report also noted the presence of auditory 
hallucinations or voices that made the veteran do the wrong 
things.  The examiner stated that it was specifically noted 
that the appellant was said to have no medical data meriting 
consideration with respect to his forced discharge from the 
Air Force.  

In summary, the examiner commented that the "glaring 
contradictions" between the veteran's statements given for 
the current examination and submitted in writing earlier, 
versus other elements of his claims file record, led to the 
conclusion that his reports were unreliable.  

It was noted that a pattern of substance abuse and fighting 
were evident before he entered service, and that it could not 
be determined whether he was consciously malingering with 
regard to PTSD, or was merely adopting PTSD as a more 
acceptable way of understanding and explaining his lifestyle.  
Following examination, diagnoses of mixed substance abuse by 
history and intermittent explosive personality disorder were 
rendered on Axis I.  An Axis II diagnosis of antisocial 
personality traits was also provided.  

A VA examination for PTSD purposes was conducted in May 2003.  
Background history obtained on previous VA examination was 
essentially recited.  The veteran added on this occasion that 
he was hospitalized in February 1975 at Davis Monthan Air 
Force Base because 'I just lost it.'  It was noted that he 
had been followed at the Durham County Mental Health Center 
and the VA for six years, and had been prescribed several 
psychotropic drugs.  Following review of the medical record 
and a mental status examination, diagnoses were rendered of 
intermittent explosive disorder and personality disorder, not 
otherwise specified on Axis I and Axis II, respectively. 

Pursuant to Board remand of April 2004, the clinical record 
was reviewed, and the veteran underwent VA examination in 
June 2004 for a clarifying opinion as to whether he had a 
psychiatric disorder related to service.  Following a 
comprehensive background history and examination, the 
examiner stated that the veteran had a history suggestive of 
major depressive disorder, recurrent, mild to moderate 
severity, alcohol dependence in sustained remission, and rule 
out co-morbid dysthymic disorder.  It was noted that bipolar 
disorder could not be ruled out, and that the veteran also 
described symptoms that could have been the result of 
substance dependence, intermittent explosive behavior 
disorder, as well as a possible personality disorder.  

The examiner added that of note, the veteran's symptoms of 
poor sleep, depressed mood, poor concentration and motivation 
could also have been exacerbated by obstructive sleep apnea.  

The examiner stated that in his opinion, the veteran's 
psychiatric disorders likely did not have their onset during 
his period of military service from May 1974 to August 1975.  
It was noted that the psychiatric disorders considered were 
the major depressive disorder, possible dysthymic disorder, 
possible bipolar disorder and alcohol dependence, but not 
PTSD.  

The examiner related that the conclusion was based on 
psychiatric history, as well as the veteran's statement that 
the mood disorders started many years prior to joining the 
military.  


Legal Analysis

The veteran contends that he now has an acquired psychiatric 
disorder, claimed as major depressive disorder and/or a 
bipolar disorder which are of service onset for which service 
connection should be granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2004).  Service incurrence will be presumed 
for certain chronic diseases, including psychosis, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2004); 38 C.F.R. §§ 3.307, 3.309 (2004).

The record reflects that although the veteran contends that 
he was treated for psychiatric symptomatology in service, 
there is no evidence of any treatment of this nature during 
active duty.  The Board notes that in defense of his actions 
in response to a recommendation that he be discharged from 
service, he did indicate in a statement that he had nervous 
problems.  He also wrote upon separation examination report 
in 1975, that he had been prescribed Valium, and that he had 
had nervous trouble of some sort.  

It appears, however, that he himself indicated that the 
Valium was prescribed for back symptoms, and the reviewing 
clinician confirmed this at that time.  As noted previously, 
it is not shown that he ever received psychiatric treatment 
in service.  Moreover, in the July 1975 Commander's Report, 
it was specifically noted that there was no medical data 
meriting consideration with respect to his discharge from 
service.  

The clinical evidence shows that some 10 or more years after 
administrative separation, the veteran began to seek 
psychological treatment for which several diagnoses have been 
provided, including major depressive and bipolar disorders, 
and a personality disorder.  The Board points out, however, 
there is no competent medical evidence of record of a nexus 
between these acquired psychiatric disorders diagnosed post 
service, and the veteran's active military service.  

Moreover, on most recent VA examination in June 2004, the 
examiner specifically concluded that the appellant's 
psychiatric disabilities, including major depressive 
disorder, possible dysthymic disorder, and a possible bipolar 
disorder did not have their onset during the period of 
military service.  

The Board also points out that although the veteran currently 
carries diagnoses that include major depressive disorder, a 
psychosis has not been reported.  See 38 C.F.R. § 4.130 
(2004) (listing psychoses).  A psychosis may not be presumed 
to have been incurred in service because the record does not 
refer to any findings of such within one year after service 
discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004). 

As well, evidence of depression was also not indicated until 
years after service, and there is no competent evidence 
linking this condition to active duty.  It has been noted 
that the appellant has stated that he had depressive symptoms 
prior to his entering service, but there is no competent 
evidence showing that any pre-service psychiatric 
symptomatology increased in severity during of as the result 
of active duty.  As indicated previously, it was clearly 
noted in the recommendation for discharge from service that 
there was no medical or other data meriting consideration for 
the administrative separation.

The veteran has rendered diagnoses of a personality disorder 
on several VA examinations.  It is well established, however, 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation to establish 
service connection.  See 38 C.F.R. § 3.303(c).  A personality 
disorder is not a service-connectable condition.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

The Board emphasizes that while the appellant may well 
believe that he now has psychiatric disability of service 
onset, he cannot support the claim on the basis of his 
assertions alone.  As a layperson without medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, such as the relationship between 
any current psychiatric disability and active service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the veteran's opinion in 
this matter does not constitute competent evidence of the 
required nexus.  

For all the foregoing reasons, the Board must conclude that 
an acquired psychiatric disorder was not incurred or 
aggravated in service, and that the claim on appeal must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a psychiatric disorder, other than 
PTSD, to include a major depressive disorder and a bipolar 
disorder, is denied



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


